1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     MICHAEL UZIEWE
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                 ) Case No. 2:20-cr-00196-KJM
11                                              )
      Plaintiff,                                )
12                                              ) UNOPPOSED MOTION TO AMEND
      vs.                                       ) CONDITIONS OF PRETRIAL RELEASE
13                                              )
      MICHAEL UZIEWE                            )
14                                              )
                                                )
15    Defendant.                                )
                                                )
16
17           Mr. Uziewe, through Assistant Federal Defender Hannah R. Labaree, attorney for

18   MICHAEL UZIEWE, hereby moves that special condition #15 of Mr. Uziewe’s pretrial release

19   (CR 20) (home detention) be removed. Counsel for the government has no objection to this

20   request.

21           Mr. Uziewe was released onto pretrial services supervision on December 9, 2020. CR 12.
22   He lives at his home in Atlanta, Georgia, and is supervised by Pretrial Officer Steven
23   Witherspoon out of the United States Probation Office in the Northern District of Georgia. Mr.
24   Uziewe has been in compliance with his conditions of release. Officer Witherspoon has no
25   objection to the proposed removal of the home detention condition.
26   //
27   //
28   //

                                                    -1-
1           Mr. Uziewe therefore moves for the removal of special condition #15. As stated above,
2    counsel for the government has no objection.
3
4    DATED: June 30, 2021                       Respectfully submitted,
5
                                                HEATHER E. WILLIAMS
6
                                                Federal Defender
7
                                                /s/ Hannah R. Labaree
8                                               HANNAH R. LABAREE
                                                Assistant Federal Defender
9                                               Attorney for MICHAEL UZIEWE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
1                                            [Proposed] ORDER
2              The Court, having received, read, and considered the unopposed motion of the defense,
3    and good cause appearing, adopts the stipulation in its entirety as its order. The Court ORDERS
4    that Special Condition #15 be removed. The remaining conditions of release are to remain in full
5    effect.
6
7    Dated: June 30, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
